Mathews, J.
delivered the opinion of the court. The parties claim the tract of land in dispute, under titles derived from different persons. These titles are so nearly equal in solemnity and perfection, that it is useless, in this respect to compare them. The defendants and appellees shew a commencement of title older than that of the plaintiffs and appellants, which being equal to it, in other respects, they ought not to be disturbed in their right and possession to the disputed property.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.